Citation Nr: 1232886	
Decision Date: 09/24/12    Archive Date: 10/01/12

DOCKET NO.  10-22 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina.


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	Jon R. Worman, Private Attorney


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel






INTRODUCTION

The Veteran served on active military duty from February 1985, to May 1985.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by the Columbia, South Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran initially requested a hearing before the Board, in a September 2011 submission, he requested that the hearing be cancelled and that his case decided on the evidence of record.  As such, the Board considers his hearing request withdrawn.  38 C.F.R. § 20.704.  

The issue of entitlement to service connection for a cervical spine disorder with radiculopathy and entitlement to a total disability rating based on individual unemployability have been raised by the record.  In the Veteran's February 2009 statement, the Veteran claims that he injured his spine and as a result he has radiculopathy.  Additionally, VA examination in May 2009 indicates that the Veteran is unemployed.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The probative evidence of record indicates that the Veteran's lumbar spine disability, diagnosed as lumbar strain, spondylosis, or bone spurs, is related to his March 1985 in-service injury.




CONCLUSION OF LAW

The Veteran's lumbar spine disability was incurred in or aggravated by active military service.  38 U.S.C.A §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  Here, the Board is granting the appeal.  Thus, no further discussion of the VCAA is required.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  Service connection for certain chronic diseases, including arthritis, will be rebuttably presumed if they are manifest to a compensable degree within one year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("a medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran has asserted that he has had low back pain ever since he was flipped over and thrown on his back while engaged in hand to hand combat training during military service.  The Veteran's service treatment records (STRs) show that he was treated for acute thoracolumbar strain during his military service in March and April 1985, which is indicated as being related to hand to hand combat training.  His October 1988 periodic examination for the Army National Guard indicated that the Veteran's spine was normal at that time, and in a signed medical history, the Veteran indicated that he had not been experiencing recurring back pain.

After service, in a July 2003 private treatment record from a Dr. J., the Veteran was treated for low back pain related to a slip and fall incident at a Piggly Wiggly and put on bed rest and excused from work.  An August 2003 private treatment record from Dr. J. shows that the Veteran was doing much better with a normal range of motion in the back.  He was allowed to return to work and perform light duty, gradually working back to normal performance.  In an October 2006 private treatment record from Dr. J., it indicated that the Veteran was administered a wellness physical examination.  The Veteran provided that he had no bone or joint problems and that he exercised for about thirty minutes, four to five time per week. The examiner found that the Veteran was a healthy male at forty years old and that he had a normal musculoskeletal examination.  At a September 2007 physical, Dr. J. found that the Veteran was healthy and appeared comfortable with no distress and no problems.  In an April 2008 private treatment record from Dr. J., it indicated that the Veteran was administered a wellness physical examination.  The examiner found that the Veteran was a healthy male at forty-two years old and that he had normal joints and extremities.  In private treatment records from Dr. J. dated August 2008, to July 2009, the Veteran was seen for chronic low back pain, which he related to his 1985 Army injury.  He was diagnosed with chronic lower back pain and lumbar strain.  The Veteran stated that he had continually experienced low back pain since his 1985 Army injury.  Additionally, in a November 2009 letter, Dr. J. opined, upon review of his medical record, that the 1985 Army injury could be contributing to the problems for which he had seen the Veteran, but it would also be his opinion that there are other issues going on at the same time contributing to his back pain.  

In private treatment records from a nurse practitioner, M. B., dated December 2008, to March 2009, the Veteran was seen for back pain.  In these records, the Veteran claimed that he had hurt his back in the military and that he had problems ever since.  The Veteran was diagnosed with chronic neck and low back pain.  

In private treatment records from a Dr. L., dated December 2008, to September 2009, the Veteran was seen for back pain.  The Veteran stated that he had the pain for sixteen years, when he was injured in the military.  The Veteran stated that he was working as a security guard.  It was noted that Dr. L. reviewed the Veteran's STRs and found that the Veteran was diagnosed with acute lumbar strain in 1985.  Dr. L. diagnosed the Veteran with lumbago.  

In May 2009, the Veteran was provided with a VA spine examination.  The Veteran stated that he was unsure of how he initially injured his back, but that he had lower back pain since 1985.  As an aside, in an August 2009 Notice of Disagreement and April 2010 VA Form 9, the Veteran stated that he did not tell the examiner he was unsure and actually told the examiner that he was engaged in hand to hand combat training and flipped and thrown to the ground very hard as well as the fact that he used to load heavy ammunition onto trucks.  The onset was gradual and the pain has gotten worse.  The Veteran stated that he was no longer able to work because of his back pain.  X-rays of his back indicated minimal spondylosis as well as a 6 mm calcification overlying the left L3 transverse process and lying posteriorly.  The examiner indicated that the result of the minimal spondylosis only indicated minimal wear and tear.  The calcification was not addressed.  The examiner noted that he believed that there was evidence of symptom magnification on the part of the Veteran during the examination, but did not provide any explanation of why he believed this.  The examiner, upon reviewing the claims file, opined that the Veteran's spine disorder was less likely than not related to his military service.  In support, the examiner provided that there was a long time period between when the Veteran sustained his injury in 1985 and when he began reporting symptoms again in 2003.  Further, the X-ray evidence was not consistent with a finding of chronicity from an injury in 1985, as the injury to the back would be more severe than just minimal spondylosis.

Private treatment records from a chiropractor, Dr. G., dated August 2009, to September 2009, show that the Veteran was treated for lower back pain.  It was noted that the Veteran was in the military and that he had been in an accident in 1985.  In a November 2009 letter, Dr. G. stated that the Veteran had come to him for a complaint of lower back and neck pain due to injuries sustained during military activity in 1985 and a more recent accident at a Piggly Wiggly.  The Veteran stated that he was employed as a security guard. The Veteran was diagnosed with cervical subluxation/ cervical strain, thoracic subluxation/thoracic strain, and lumbar subluxation/lumbar strain.  Radiographic findings showed evidence of bone spurs throughout the spine, in addition to vertebral misalignment throughout the vertebral column and reversal of the cervical spine lordosis.  It was noted that bone spurs take ten to twenty years to be seen on plain film x-ray.   Dr. G. opined that examination findings are consistent with long standing body disease and dysfunction of the neuro-musculoskeletal system from a past traumatic incident greater than ten years.  Dr. G. further stated that these findings corroborate the military incident in 1985.  

Private treatment records from a chiropractor, Dr. E., dated November 2009, show that the Veteran was treated for non-radiating mid and lower back pain.  The Veteran indicated that he has had this pain since combat training in the Army in 1985.  The Veteran was diagnosed with dorsal strain and lumbar strain.  Dr. E. opined that the Veteran's signs and symptoms were consistent with his history of being thrown to ground in 1985. 

A May 2011 letter from a Dr. S. stated that the Veteran's claims file had been reviewed.  Dr. S. found that the Veteran had a long history of lower back pain, dating back to 1985.  Dr. S. opined that it should be found that the Veteran has suffered from lower back pain intermittently since 1985 and the origination of the problem dates back to service.  Further, Dr. S. opined that the injury that occurred while the Veteran was in combat training in February 1985 was as least as likely as not as much the cause of the lumbar spondylosis and back pain as the fall he endured in 2003.

The Board finds that the evidence of record supports a finding of service connection.  At the outset, it is noted that the evidence shows that there is a current disability and an in-service injury.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1167.  As noted above, diagnoses of lumbago, thoracic and lumbar strain, bone spurs, and lumbar spondylosis have been made.  Additionally, the STRs show that the Veteran injured his back during hand-to-hand combat training and that he received treatment on numerous occasions thereafter.


Thus, the issue is the relationship of the current disability to military service.  In this regard, the Board finds that there are positive and negative opinions of record.  Thus, when resolving all doubt in the Veteran's favor the Board finds that the evidence is in equipoise.  Service connection is warranted. 

In relevant part, the Board notes that it assigns probative weight to the May 2009 VA examination report.  The examination report is competent, credible, and probative.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board must assess the credibility and probative value of the medical evidence in the record); see also Cox v. Nicholson, 20 Vet. App. 563, 569 (2007) (finding that the Board is entitled to assume the competence of a VA examiner).  The examiner's conclusion that there was less likely than not a relationship between the Veteran's current back disorder and military service was based upon a full medical history and extensive diagnostic testing and was sufficiently detailed.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the relevant information located in the claims file and the thoroughness and detail of the opinion).  The Board also finds that sufficient rationale was provided.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also assigns probative weight to the private medical opinions provided by Dr. G and Dr. S.  As noted above in November 2009, Dr. G. provided a positive nexus opinion based upon a thorough examination and oral history from the Veteran.  This opinion also took the Veteran's 2003 slip and fall injury into account and provided additional supporting evidence via the x-ray showing of bone spurs, which indicated a problem in the Veteran's spine dating back greater than 10 years.  Dr. G noted that the findings collaborated with the military incident in 1985.  In addition, in May 2001 Dr. S. wrote that he had reviewed the Veteran's entire claims file review.  Dr. S. then recalled the Veteran's in-service injury and noted that the Veteran participated in physical therapy thereafter.  He also considered the Veteran post-service fall in 2003.  Dr. S. then noted that after evaluating the entire record, it should be found that the Veteran has suffered from lower back pain intermittently since 1985 and origination of the problem dates back to time in the service.  He added that the injury which occurred while the Veteran was in combat training in 1985 is at least as likely as not as much the cause of the lumbar spondylosis and back pain as the fall he injured in 2003.  After taking into account the totality of these findings together, the Board finds that these opinions are of probative value as well.  This is because collectively, they arrive at the same conclusion after considering the sufficient facts and data in the case via the Veteran's lay statements and medical history, are the products of reliable principles and methods, and are the result of those principles and methods reliably applied to the facts of this case.  Id. at 302.  

Additionally, the Board finds the Veteran's lay testimony to be competent and credible.  The Board notes that the Veteran has asserted continuous symptoms since service discharge.  For instance, in an August 2008 private treatment record from Dr. J., the Veteran stated that he has been having lower back pain since he was in the military in 1985.  In subsequent private treatment records from other treatment providers as well as the 2009 VA examination, the Veteran has consistently maintained that he has experienced lower back pain since 1985, with the exception of stating in 2008 to Dr. L that it had only been for the past sixteen years.  The Veteran is competent to report his symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (noting that lay testimony is competent to establish observable symptomatology).  The Board assigns these lay statements significant weight.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (noting that the Board is obligated to determine the credibility of lay statements); Layno, 6 Vet. App. at 469 (finding that the credibility of evidence is a factual determination that affects the probative value of the evidence).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the demonstration of current lumbar spine disability along with an in-service event, as well as the Board's findings that the Veteran is competent and credible to report that he has had lower back pain since his accident in service and that there are both negative and positive medical opinions of record, which places the nexus evidence in equipoise, reasonable doubt is resolved in favor of the Veteran and service connection for a lumbar spine disability, diagnosed as lumbar strain, lumbar spondylosis, lumbar bone spurs, is granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a lumbar spine disability, diagnosed as lumbar strain, lumbar spondylosis, lumbar bone spurs, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


